Exhibit 10.1

 

EXECUTION COPY

 

 

STOCKHOLDERS AGREEMENT

 

BY AND AMONG

 

STORE CAPITAL CORPORATION

 

AND

 

THE STOCKHOLDERS PARTY HERETO

 

DATED AS OF NOVEMBER 21, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1

Definitions

1

Section 1.2

Other Interpretive Provisions

4

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1

Existence; Authority; Enforceability

5

Section 2.2

Absence of Conflicts

5

Section 2.3

Consents

5

 

 

 

ARTICLE III

 

GOVERNANCE

 

Section 3.1

The Board

5

Section 3.2

Voting Agreement

8

 

 

 

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.1

Company Charter and Company Bylaws

9

Section 4.2

Freedom to Pursue Opportunities

9

Section 4.3

Assignment; Benefit

10

Section 4.4

Termination

10

Section 4.5

Severability

10

Section 4.6

Entire Agreement; Amendment

10

Section 4.7

Counterparts

11

Section 4.8

Notices

11

Section 4.9

Governing Law

12

Section 4.10

Jurisdiction

13

Section 4.11

Waiver of Jury Trial

13

Section 4.12

Specific Performance

13

Section 4.13

Subsequent Acquisition of Shares

13

 

--------------------------------------------------------------------------------


 

This STOCKHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of November 21,
2014, is made by and among:

 

i.                                          STORE Capital Corporation, a
Maryland corporation (the “Company”);

 

ii.                                       STORE Holding Company, LLC, a Delaware
limited liability company (“STORE Holding”); and

 

iii.                                    such other Persons who from time to time
become party hereto by executing a counterpart signature page hereof and are
designated by the Board (as defined below) as “Other Stockholders” (the “Other
Stockholders” and, together with STORE Holding, the “Stockholders”).

 

RECITALS

 

WHEREAS, on or about the date hereof, the Company has priced an initial public
offering (the “IPO”) of shares of its common stock, par value $0.01 per share
(“Common Stock”), pursuant to an Underwriting Agreement, dated as of November
17, 2014 (the “Underwriting Agreement”); and

 

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Stockholders following the IPO.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and its Subsidiaries
shall not be deemed to be Affiliates of STORE Holding or the Investor.  As used
in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------


 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York or Phoenix, Arizona.

 

“Chief Executive Officer” means the chief executive officer of the Company then
in office.

 

“Closing” means the closing of the IPO.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Bylaws” means the bylaws of the Company in effect on the date hereof,
as may be amended from time to time.

 

“Company Charter” means the charter of the Company in effect on the date hereof,
as may be amended or supplemented from time to time.

 

“Company Shares” means (a) all shares of Common Stock that are not then subject
to vesting (including shares that were at one time subject to vesting to the
extent they have vested), (b) all shares of Common Stock issuable upon exercise,
conversion or exchange of any option, warrant or convertible security that are
not then subject to vesting (including shares that were at one time subject to
vesting to the extent they have vested) and (c) all shares of Common Stock
directly or indirectly issued or issuable with respect to the securities
referred to in clauses (a) or (b) above by way of any unit or stock dividend or
unit or stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“Fund Indemnitors” has the meaning set forth in Section 3.1(h).

 

“Indemnitee” has the meaning set forth in Section 3.1(h).

 

“Investor” means OCM STR Holdings, L.P., OCM STR Holdings II, L.P., and OCM STR
Co-Invest 1, L.P., each a Delaware limited partnership.

 

“Investor Designee” has the meaning set forth in Section 4.2.

 

“IPO” has the meaning set forth in the Recitals.

 

2

--------------------------------------------------------------------------------


 

“Majority in Interest” means, with respect to the Stockholders or any subset
thereof, Stockholders who beneficially own a majority of Company Shares held by
the Stockholders or such subset of Stockholders, as applicable.

 

“Member of the Immediate Family” means, with respect to an individual, (a) each
parent, spouse (but not including a former spouse or a spouse from whom such
individual is legally separated) or child (including those adopted) of such
individual and (b) each trustee, solely in his or her capacity as trustee and so
long as such trustee is reasonably satisfactory to the Company, for a trust
naming only one or more of the Persons listed in sub-clause (a) as
beneficiaries.

 

“Necessary Action” means, with respect to a specified result, all actions
necessary to cause such result, including (a) voting or providing a written or
electronic consent or proxy with respect to the shares of Common Stock, (b)
causing the adoption of stockholders’ resolutions and amendments to the
organizational documents of the Company, (c) executing agreements and
instruments, and (d) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result.

 

“Other Stockholders” has the meaning set forth in the Preamble.

 

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or
government or any agency or political subdivision thereof.

 

“Principal Sponsor Designee” has the meaning set forth in Section 3.1(b).

 

“Principal Sponsor Minimum” means, with respect to STORE Holding, a number of
shares of Common Stock owned by STORE Holding equal to at least 50% of the
outstanding shares of Common Stock owned by STORE Holding as of the closing of
all of the transactions contemplated by the Underwriting Agreement, as adjusted
appropriately for stock splits, combinations and dividends and similar
transactions.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or other Person associated with, or acting on
behalf of, such Person.

 

“Requisite Investor Approval” means, for so long as STORE Holding holds at least
the Principal Sponsor Minimum, the approval of a majority of the Board,
including in each case at least one director designated by STORE Holding.  At
such time as STORE Holding does not hold at least the Principal Sponsor Minimum,
any action requiring “Requisite Investor Approval” shall be determined by the
Company or the Board in accordance with applicable law, the Company Bylaws and
the Company Charter.

 

“Stockholders” has the meaning set forth in the Preamble.

 

“STORE Holding” has the meaning set forth in the Preamble.

 

3

--------------------------------------------------------------------------------


 

“Underwriting Agreement” has the meaning set forth in the Recitals.

 

Section 1.2                                    Other Interpretive Provisions.

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and any subsection and section references are to
this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 The captions and headings of this Agreement
are for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

(e)                                  Whenever the context requires, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

 

Section 2.1                                    Existence; Authority;
Enforceability.  Such party has the power and authority to enter into this
Agreement and to carry out its obligations hereunder.  Such party is duly
organized and validly existing under the laws of its jurisdiction of
organization, and the execution of this Agreement, and the consummation of the
transactions contemplated herein, have been authorized by all necessary action
on the part of its board of directors (or equivalent) and stockholders (or other
holders of equity interests), if required, and no other act or proceeding on its
part is necessary to authorize the execution of this Agreement or the
consummation of any of the transactions contemplated hereby.  This Agreement has
been duly executed by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

Section 2.2                                    Absence of Conflicts.  The
execution and delivery by such party of this Agreement and the performance of
its obligations hereunder does not and will not (a) conflict with, or result in
the breach of any provision of the organizational documents of such party, (b)
result in any violation, breach, conflict, default or an event of default (or an
event which with notice, lapse of time, or both, would constitute a default or
an event of default), or give rise to any right of acceleration or termination
or any additional payment obligation, under the terms of any contract, agreement
or permit to which such party is a party or by which such party’s assets or
operations are bound or affected, or (c) violate any law applicable to such
party.

 

Section 2.3                                    Consents.  Other than as
expressly required herein or any consents which have already been obtained, no
consent, waiver, approval, authorization, exemption, registration,

 

4

--------------------------------------------------------------------------------


 

license or declaration is required to be made or obtained by such party in
connection with (a) the execution, delivery or performance of this Agreement or
(b) the consummation of any of the transactions contemplated herein.

 

ARTICLE III

 

GOVERNANCE

 

Section 3.1                                    The Board.

 

(a)                                 Composition of Initial Board.  Prior to
Closing, the Company and the Stockholders shall take all Necessary Action to
cause the Board to be comprised of nine (9) directors, (i) five (5) of whom
shall be designated by STORE Holding, (ii) one (1) of whom shall be the Chief
Executive Officer and (iii) three (3) of whom shall be directors who meet the
independence criteria set forth in Rule 10A-3 under the Exchange Act.  The
directors shall serve until the Company’s 2015 annual meeting of stockholders at
which directors are elected and until their successors are duly elected and
qualify.  For the avoidance of doubt, this Section 3.1(a) is applicable solely
to the initial composition of the Board following the IPO.

 

(b)                                 STORE Holding Representation.  For so long
as STORE Holding holds a number of shares of Common Stock representing at least
the percentage of combined voting power of the Company’s outstanding shares of
Common Stock shown below under the heading “Voting Percentage”, there shall be
included in the slate of nominees recommended by the Board for election as
directors by the stockholders of the Company at each applicable annual or
special meeting of stockholders at which directors are to be elected that number
of individuals designated by STORE Holding (each, a “Principal Sponsor
Designee”) such that, if elected, will result in Principal Sponsor Designees
representing the lowest whole number of directors serving on the Board that is
greater than the corresponding percentage under the heading “Percentage of
Directors”.

 

Voting Percentage

 

Percentage of Directors

 

50% or greater

 

50

%

Less than 50% but greater than or equal to 40%

 

40

%

Less than 40% but greater than or equal to 30%

 

30

%

Less than 30% but greater than or equal to 20%

 

20

%

Less than 20% but greater than or equal to 10%

 

10

%

 

Upon any decrease in the number of directors that STORE Holding is entitled to
designate for election to the Board pursuant to this Section 3.1(b), STORE
Holding shall take all Necessary Action to cause the appropriate number of
Principal Sponsor Designees to offer to tender his or her resignation.  If such
resignation is then accepted by the Board, the Company, the Board and the
Stockholders, as applicable, shall cause the authorized size of the Board to be
reduced accordingly unless the Board with Requisite Investor Approval determines
not to reduce the authorized size of the Board.

 

(c)                                  CEO Representation.  Subject to the last
sentence of Section 3.1(d), if the term of the Chief Executive Officer as a
director on the Board is to expire in conjunction with any annual

 

5

--------------------------------------------------------------------------------


 

or special meeting of stockholders at which directors are to be elected, the
Chief Executive Officer shall be included in the slate of nominees recommended
by the Board for election.

 

(d)                                 Vacancies.  Except as provided in Sections
3.1(b), (i) STORE Holding shall have the exclusive right to remove its designees
from the Board, and the Company shall take all Necessary Action to cause the
removal of any such designee at the request of STORE Holding and (ii) STORE
Holding shall have the exclusive right to designate for election to the Board
directors to fill vacancies created by reason of the death, removal or
resignation of its designees to the Board, and the Company shall take all
Necessary Action to cause any such vacancies to be filled by replacement
directors designated by STORE Holding as promptly as reasonably practicable;
provided, that, for the avoidance of doubt and notwithstanding anything to the
contrary in this paragraph, STORE Holding shall not have the right to designate
a replacement director, and the Company shall not be required to take any action
to cause any vacancy to be filled by any such designee, to the extent that
election or appointment of such designee to the Board would result in a number
of directors designated by STORE Holding in excess of the number of directors
that STORE Holding is then entitled to designate for membership on the Board
pursuant to Section 3.1(b).  If the Chief Executive Officer resigns or is
terminated for any reason, the Company, the Chief Executive Officer and STORE
Holding shall take all Necessary Action to remove the Chief Executive Officer
from the Board and fill such vacancy with the next chief executive officer in
office.

 

(e)                                  Additional Unaffiliated Directors.  For so
long as STORE Holding has the right to designate at least one (1) director for
nomination under this Agreement, the Company shall take all Necessary Action to
ensure that the number of directors serving on the Board shall not exceed nine
(9); provided, that the number of directors may be increased if necessary to
satisfy the requirements of applicable laws and stock exchange regulations.

 

(f)                                   Committees.  Subject to applicable laws
and stock exchange regulations, STORE Holding shall have the right to have a
representative appointed to serve on each committee of the Board (other than any
committee formed for the purpose of evaluating or negotiating any transaction
with STORE Holding) for so long as it has the right to designate at least one
(1) director for election to the Board.  Subject to applicable laws and stock
exchange regulations, STORE Holding shall have the right to have a
representative appointed as an observer to any committee of the Board (other
than any committee formed for the purpose of evaluating or negotiating any
transaction with STORE Holding) to which it (i) does not elect to have a
representative appointed or (ii) is prohibited by applicable laws or stock
exchange regulations from having a representative appointed, in each case for so
long as STORE Holding has the right to designate at least one (1) director for
nomination under this Agreement.

 

(g)                                  Reimbursement of Expenses.  The Company
shall reimburse each Principal Sponsor Designee for all reasonable and
documented out-of-pocket expenses incurred in connection with such director’s or
designee’s participation in the meetings of the Board or any committee of the
Board, including reasonable travel, lodging and meal expenses.

 

(h)                                 D&O Insurance; Indemnification Priority. 
The Company shall obtain customary director and officer indemnity insurance on
commercially reasonable terms.  The Company hereby acknowledges that any
director, officer or other indemnified person covered by any such

 

6

--------------------------------------------------------------------------------


 

indemnity insurance policy (any such Person, an “Indemnitee”) may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
the Investor, STORE Holding or one of their respective Affiliates (collectively,
the “Fund Indemnitors”).  The Company hereby (i) agrees that the Company and any
Company subsidiary that provides indemnity shall be the indemnitor of first
resort (i.e., its or their obligations to an Indemnitee shall be primary and any
obligation of any Fund Indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee
shall be secondary), and (ii) irrevocably waives, relinquishes and releases the
Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof. 
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from the Company, as the case may be,
shall affect the foregoing and the Fund Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Indemnitee against the Company.

 

Section 3.2                                    Voting Agreement.  STORE Holding
agrees to cast all votes to which it is entitled in respect of its Company
Shares, whether at any annual or special meeting, by written consent or
otherwise, so as to cause to be elected to the Board those individuals
designated in accordance with Section 3.1(a)-(c) and to otherwise effect the
intent of this Article III.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.1                                    Company Charter and Company
Bylaws.

 

(a)                                 The provisions of this Agreement shall be
controlling if any such provisions or the operation thereof conflict with the
provisions of the Company Charter or the Company Bylaws.  The Company and STORE
Holding agree to take all Necessary Action to amend the Company Charter and
Company Bylaws so as to avoid any conflict with the provisions hereof.

 

(b)                                 Any amendment to the Company Bylaws shall
only be effective if approved by Requisite Investor Approval or, after Requisite
Investor Approval is no longer required, such approval as is set forth in the
Company Bylaws.

 

Section 4.2                                    Freedom to Pursue Opportunities. 
To the maximum extent permitted by Maryland law, the parties expressly
acknowledge and agree that: (i) the Investor, STORE Holding, each Representative
of STORE Holding and of the Investor and each director or officer of the
Company, that is an Affiliate or designee of STORE Holding or the Investor
(each, an “Investor Designee”) has the right to, and has no duty (contractual or
otherwise) not to, (x) directly or indirectly engage in the same or similar
business activities or lines of business as the Company, including those deemed
to be competing with the Company, or (y) directly or indirectly do business with
any client, customer or supplier of the Company; and (ii) in the event that the
Investor, STORE Holding, any Representative of STORE Holding or the Investor or
any Investor Designee acquires knowledge of a potential transaction or matter
that may be a corporate opportunity for the Company, STORE Holding, such
Investor, such Representative or

 

7

--------------------------------------------------------------------------------


 

such Investor Designee shall have no duty (contractual or otherwise) to
communicate or present such corporate opportunity to the Company or any of its
Affiliates, and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company or any of its Affiliates,
subsidiaries, stockholders or other equity holders for breach of any duty
(contractual or otherwise) by reason of the fact that STORE Holding, such
Investor, such Representative or such Investor Designee, directly or indirectly,
pursues or acquires such opportunity for itself, directs such opportunity to
another Person, or does not present such opportunity to the Company or any of
its Affiliates.  For the avoidance of doubt, the provisions of this Section 4.2
shall have independent effect with respect to, and shall not be construed as
being in lieu of or otherwise limiting, any separate obligations of any Person
under any agreement between the Company and/or STORE Holding or an Affiliate
thereof, including any agreement related to noncompetition, nonsolicitation,
confidentiality or other restrictions on the activities or operations of such
Person.

 

Section 4.3                                    Assignment; Benefit.

 

(a)                                 The rights and obligations hereunder shall
not be assignable without the prior written consent of the other parties
hereto.  Any attempted assignment of rights or obligations in violation of this
Section 4.3 shall be null and void.

 

(b)                                 This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective
successors and permitted assigns, and there shall be no third-party
beneficiaries to this Agreement other than the Indemnitees and the Fund
Indemnitors under Section 3.1(h), and STORE Holding, the Investor, their
respective Representatives and Affiiliates and the Investor Designees under
Section 4.2.

 

Section 4.4                                    Termination.  If not otherwise
agreed in writing by the Company and such Stockholder, this Agreement shall
terminate automatically (without any action by any party hereto) as to each
Stockholder as of the later of (i) when such Stockholder no longer owns any
shares of Common Stock, or (ii) when such Stockholder no longer has the right to
nominate any directors to the Board pursuant to Article III hereof.

 

Section 4.5                                    Severability.  In the event that
any provision of this Agreement shall be invalid, illegal or unenforceable such
provision shall be construed by limiting it so as to be valid, legal and
enforceable to the maximum extent provided by law and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 4.6                                    Entire Agreement; Amendment.

 

(a)                                 This Agreement sets forth the entire
understanding and agreement between the parties with respect to the transactions
contemplated herein and supersedes and replaces any prior understanding,
agreement or statement of intent, in each case written or oral, of any kind and
every nature with respect hereto.  This Agreement or any provision hereof may
only be amended, modified or waived, in whole or in part, at any time by an
instrument in writing signed by STORE Holding; provided that the prior written
consent of the holders of the Majority in Interest of the Company Shares then
held by the Other Stockholders shall be required for any amendment, modification
or waiver that would have a disproportionate and adverse effect in any

 

8

--------------------------------------------------------------------------------


 

material respect on the rights of Other Stockholders under this Agreement
relative to STORE Holding.

 

(b)                                 No waiver of any breach of any of the terms
of this Agreement shall be effective unless such waiver is expressly made in
writing and executed and delivered by the party against whom such waiver is
claimed.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

Section 4.7                                    Counterparts.  This Agreement may
be executed in any number of separate counterparts each of which when so
executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.  Counterpart signature pages to this
Agreement may be delivered by facsimile or electronic delivery (i.e., by email
of a PDF signature page) and each such counterpart signature page will
constitute an original for all purposes.

 

Section 4.8                                    Notices.  Unless otherwise
specified herein, all notices, consents, approvals, reports, designations,
requests, waivers, elections and other communications authorized or required to
be given pursuant to this Agreement shall be in writing and shall be given, made
or delivered by personal hand-delivery, by facsimile transmission, by electronic
mail, by mailing the same in a sealed envelope, registered first-class mail,
postage prepaid, return receipt requested, or by air courier guaranteeing
overnight delivery (and such notice shall be deemed to have been duly given,
made or delivered (a) on the date received, if delivered by personal hand
delivery, (b) on the date received, if delivered by facsimile transmission, by
electronic mail or by registered first-class mail prior to 5:00 p.m. prevailing
local time on a Business Day, or if delivered after 5:00 p.m. prevailing local
time on a Business Day or on other than a Business Day, on the first Business
Day thereafter and (c) two (2) Business Days after being sent by air courier
guaranteeing overnight delivery), at the following addresses (or at such other
address as shall be specified by like notice):

 

if to the Company to:

 

STORE Capital Corporation
8501 E. Princess Drive
Suite 190
Scottsdale, AZ 85255
Attention:                 Michael T. Bennett, Secretary
Facsimile:  (480) 256-1101
E-mail:                                mbennett@storecapital.com

 

9

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Kutak Rock LLP
Suite 3100
1801 California Street
Denver, CO 80202
Attention:                 Paul E. Belitz
Facsimile:                 (303) 292-7799
E-mail:                                paul.belitz@kutakrock.com

 

if to STORE Holding:

 

STORE Holding Company, LLC
8501 E. Princess Drive
Suite 190
Scottsdale, AZ 85255
Attention:                 Michael T. Bennett, Secretary
Facsimile:  (480) 256-1101
E-mail:                                mbennett@storecapital.com

 

and

 

Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attention:                 Kenneth Liang
Facsimile:                 (213) 830-6293
E-mail:                                kliang@oaktreecapital.com

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:                 Jasmine Ball
Facsimile:                 (212) 909-6836
E-mail:                                jball@debevoise.com

 

Section 4.9                                    Governing Law.  THIS AGREEMENT
AND ANY RELATED DISPUTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MARYLAND.

 

Section 4.10                             Jurisdiction.  ANY ACTION OR PROCEEDING
AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF MARYLAND OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND, BALTIMORE DIVISION, AND THE PARTIES IRREVOCABLY SUBMIT TO
THE JURISDICTION OF

 

10

--------------------------------------------------------------------------------


 

BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.  ANY ACTIONS OR
PROCEEDINGS TO ENFORCE A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE
ENFORCED IN ANY JURISDICTION.

 

Section 4.11                             Waiver of Jury Trial.  TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO
WAIVES, AND COVENANTS THAT SUCH PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF OR IN ANY WAY CONNECTED WITH THE DEALINGS OF ANY STOCKHOLDER OR
THE COMPANY IN CONNECTION WITH ANY OF THE ABOVE, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE.  EACH
PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO
THAT THIS SECTION 4.11 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 4.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

Section 4.12                             Specific Performance.  It is hereby
agreed and acknowledged that it will be impossible to measure in money the
damages that would be suffered if the parties fail to comply with any of the
obligations herein imposed on them by this Agreement and that, in the event of
any such failure, an aggrieved party will be irreparably damaged and will not
have an adequate remedy at law.  Any such party shall therefore be entitled (in
addition to any other remedy to which such party may be entitled at law or in
equity) to injunctive relief, including specific performance, to enforce such
obligations, without the posting of any bond, and if any action should be
brought in equity to enforce any of the provisions of this Agreement, none of
the parties hereto shall raise the defense that there is an adequate remedy at
law.

 

Section 4.13                             Subsequent Acquisition of Shares.  Any
equity securities of the Company acquired subsequent to the date hereof by a
Stockholder shall be subject to the terms and conditions of this Agreement.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 

STORE CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

Name: Michael T. Bennett

 

 

Title: Executive Vice President - General Counsel

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

 

STORE HOLDING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Christopher H. Volk

 

 

Name: Christopher H. Volk

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED & AGREED WITH RESPECT TO SECTION 3.1(c) AND THE LAST SENTENCE OF
SECTION 3.1(d)

 

 

 

 

 

/s/ Christopher Volk

 

Name: Christopher Volk

 

Title: Chief Executive Officer

 

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------